           Case 2:15-cr-00174-KJD-BNW Document 353 Filed 07/13/20 Page 1 of 3



 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                  )
                                                    )
 4   UNITED STATES OF AMERICA,                      )
                                                    )   CASE NO: 2:15-cr-174-KJD-BNW
                    Plaintiff,                      )   CASE NO: 2:15-cr-193-KJD-PAL
 5                                                  )
                    vs.                             )   FINDINGS OF FACT, CONCLUSIONS
 6                                                  )   OF LAW, AND ORDER
     CHARLENE SCOTT,                                )
                                                    )
 7                  Defendant.                      )
                                                    )
 8                                                  )
                                                    )
 9
                                         FINDINGS OF FACT
10
            Based on the pending Stipulation of the parties, and good cause appearing therefore, the
11
     Court finds:
12
     1.     On February 22, 2018, the defendant, Charlene Scott (“Charlene”) pleaded guilty
13
            to two (2) counts of Conspiracy to Commit Mail Fraud and Wire Fraud; six (6)
            counts of Wire Fraud; and three (3) counts of Mail Fraud. [ECF Nos. 217, 220]. On
14
            September 5, 2018, this Court sentenced Charlene to serve forty-six (46) months of
            incarceration in the Bureau of Prisons. [ECF Nos. 257, 265].
15
     2.     Following this Court’s imposition of sentence, the parties, either jointly or
16
            individually, have requested to continue Charlene’s self-surrender date due to
            healthcare concerns with Charlene, and/or her husband, Terry Brown (“Terry”), to
17
            whom Charlene provides daily care.
18
     3.     On May 11, 2020, this Court granted Charlene’s request to continue her self-
            surrender date “based on the health and lack of available care of Defendant’s
19
            husband….” [ECF No. 348]. Since that time Charlene has made numerous attempts
            to find an assisted living facility that could provide adequate treatment for her
20
            husband while she is in custody. However, all of the facilities Charlene contacted
            indicated they are not currently accepting new patients due to the spread of COVID-
21
            19.2
22
     2
      Specifically, Charlene contacted Life Care Center of Las Vegas, The Heights of Summerlin, St.
23   Joseph Transitional Rehabilitation Center, Gaye Haven Intermediate Care, Premier Health and
     Rehabilitation Center of Las Vegas, and Mission Pines Nursing and Rehab Facility.
24

25
                                                    4
26
           Case 2:15-cr-00174-KJD-BNW Document 353 Filed 07/13/20 Page 2 of 3



 1
     4.     The parties respectfully request this Court issue an Order continuing Charlene’s
 2          self-surrender date for sixty (60) days. This continuance will allow Charlene to
            provide Terry with the daily care he needs while she continues to look for an
 3          assisted living facility that can provide Terry with adequate care while Charlene is
            in custody.
 4
     5.     Charlene is currently out of custody and does not object to the continuance.
 5
     6.     Counsel has discussed this matter with AUSA Kimberly Frayn, and she does not
 6          object to a sixty (60) day continuance of Charlene’s self-surrender date.

 7   7.     This continuance is not sought for the purposes of delay.

 8                                      CONCLUSIONS OF LAW

 9
            Pursuant to 18 U.S.C. §3143(a), this Court may permit Charlene to voluntarily report to
10
     prison if it is determined by “clear and convincing evidence that she is not likely to flee or pose a
11
     danger to the safety of any other person or the community.” Accordingly, 18 U.S.C. §3143(a)
12
     gives this Court the inherent authority to continue Charlene’s self-surrender date as long as she is
13
     not a danger to the community or a flight risk. Charlene has been compliant with all of the
14
     conditions of her release since July of 2015, and as the Court previously determined in allowing
15
     her to remain at liberty she is neither a danger to the community nor a flight risk.
16
     ///
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22

23

24

25
                                                       5
26
          Case 2:15-cr-00174-KJD-BNW Document 353 Filed 07/13/20 Page 3 of 3



 1                                            ORDER

 2          IT IS THEREFORE ORDERED that the Stipulation to Continue Self-Surrender Date is

 3   GRANTED.

 4          IT IS FURTHER ORDERED that CHARLENE SCOTT shall self-surrender to the

 5                                                  30th Day of __________________,
     designated Bureau of Prisons’ facility on the _____         October            2020.

 6

 7                        13th day of July, 2020.
     DATED AND DONE this _____

 8

 9                                             _______________________________________
                                                UNITED STATES DISTRICT COURT JUDGE
10                                               THE HONORABLE KENT J. DAWSON

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                  6
26
